DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-7, 9-11, 16-18 and 20-22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0367289, hereinafter “Kim”) in view of “Shen” (US 2020/0280388).
For claim 1, Kim discloses An apparatus (NR base station (i.e., gNB); see Kim par. 0254) comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least (a device may be configured to include a processor (or a set of processors) and a memory medium, where the memory medium stores program instructions, where the processor is configured to read and execute the program instructions from the memory medium; see Kim par. 0525): 
prepare supported slot format information concerning radio frame configuration in form of a list in which supported slot formats for time division duplexing are listed (dynamic signal(s) may be used to provide dynamic TDD configuration of slot(s ). The dynamic signal may be a slot format indicator (SFI), which indicates the type of one or more slots from a set of allowable types. In one embodiment, the set of allowable types includes DL, UL, Unknown and Empty; see Kim par. 0257, 0336),
signal the supported slot format information to a network control device (At 5610, a radio of the base station may periodically transmit a slot format indicator according to a transmission period, wherein each transmission of the slot format indicator indicates a corresponding dynamic assignment of one or more transmission directions for one or more slots in a corresponding frame with length equal to the transmission period; see Kim par. 0401, 0342-0343), 
prepare used radio frame configuration information in form of a vector (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131) which has a length M which is the number of slots (the first length is specified in terms of a first number of whole slots and a non-negative number x of symbols in a transition slot, and the second length is specified in terms of a second number of whole slots and a non-negative number z of symbols in the transition slot. Symbols of the transition slot not occurring in either the first x symbols of the transition slot or the last z symbols of the transition slot may be gap symbols; see Kim par. 0293). 
signal the used radio frame configuration information to the network control device (The NR base station may transmit (e.g., broadcast) an index indicating which of the fixed TDD configurations is to be put into effect. As shown in FIG. 40, a first subset of the set of fixed TDD configurations is designed to support coexistence with LTE (see Kim par. 0259-0260, 0299-0301). 
Kim does not explicitly disclose wherein an i-th element of the vector indicates the used slot format in the i-th slot by a number indicating an entry in the list of the supported slot format information, wherein 1 <= i <= M, and.  Shen discloses wherein an i-th element of the vector indicates the used slot format in the i-th slot by a number indicating an entry in the list of the supported slot format information, wherein 1 <= i <= M, (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107), and . It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019). 
For claims 2 and 13, Kim discloses The apparatus according to claim 1, wherein the supported slot formats in the list of the supported slot format information are a subset from a plurality of predefined slot formats (a subset of the slot formats supported by SFI may be defined to be UL/DL configurations for the semi-static case; see Kim par. 0357, 0393).  
For claims 3 and 14, Kim does not explicitly disclose The apparatus according to claim 1, wherein: the number of supported slot formats in the supported slot format information is N, and the number indicating an entry in the list of the supported slot format information is represented by digits, the number of which is the number of digits necessary for representing N. Shen discloses The apparatus according to claim 1, wherein: the number of supported slot formats in the supported slot format information is N (the number of slots indicated by the SFI on the first carrier is N times of the number of slots indicated by the SFI on the second carrier, where N is a positive integer; see Shen par. 0099; the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index. When there are multiple slot format indexes, the number of the slot format indexes in the multiple slot format indexes may be the same as the number of the carriers in the at least one carrier, in this way, one slot format index indicates the slot format of the slot on one carrier; see Shen par. 0115-0116), and the number indicating an entry in the list of the supported slot format information is represented by digits, the number of which is the number of digits necessary for representing N (Specifically, the SFI includes a field (or domain) for indicating the number of carriers, for example, a 3-bit carrier number identifier is used to indicate the SFI to indicate the applicable number of carriers. Supposing that the SFI needs to indicate the slot formats of the carriers whose carrier indexes are 0, 3, and 6, and the SFI is sent on the carrier 0, the subcarrier interval of the carrier 0 is 15 kHz, … As shown in FIG. 3, FIG. 3 shows 7 fields. From left to right, the first field encapsulates the carrier number identifier 011, indicating that the slot formats of 3 carriers need to be indicated; the second field encapsulates the carrier index 000, indicating the carrier whose carrier index is 0; the slot format index 000010 encapsulated in the third field is used to indicate that the slot format of the slot on the carrier whose carrier index is 0 is the slot format indicated by the slot format index 000010, this slot format index is used to indicate the slot format of one slot on the carrier 0; the carrier index 011 encapsulated in the fourth field is used to indicate the carrier whose carrier index is 3;… It can be understood that a slot format index table is pre-stored in the terminal, and each slot format index in the slot format index table represents one slot format; see Shen par. 0117). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019). 
For claim 12, Kim discloses An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (a device may be configured to include a processor (or a set of processors) and a memory medium, where the memory medium stores program instructions, where the processor is configured to read and execute the program instructions from the memory medium; see Kim par. 0525), cause the apparatus at least to: 
receive supported slot format information concerning radio frame configuration in form of a list in which supported slot formats for time division duplexing are listed from a network control device (dynamic signal(s) may be used to provide dynamic TDD configuration of slot(s ). The dynamic signal may be a slot format indicator (SFI), which indicates the type of one or more slots from a set of allowable types. In one embodiment, the set of allowable types includes DL, UL, Unknown and Empty; see Kim par. 0257, 0336; At 5610, a radio of the base station may periodically transmit a slot format indicator according to a transmission period, wherein each transmission of the slot format indicator indicates a corresponding dynamic assignment of one or more transmission directions for one or more slots in a corresponding frame with length equal to the transmission period; see Kim par. 0401, 0342-0343), and 
receive used radio frame configuration information in form of a vector (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131) which has a length M which is the number of slots from the network control device (the first length is specified in terms of a first number of whole slots and a non-negative number x of symbols in a transition slot, and the second length is specified in terms of a second number of whole slots and a non-negative number z of symbols in the transition slot. Symbols of the transition slot not occurring in either the first x symbols of the transition slot or the last z symbols of the transition slot may be gap symbols; see Kim par. 0293). 
Kim does not explicitly disclose wherein an i-th element of the vector indicates the used slot format in the i-th slot by a number indicating an entry in the list of the supported slot format information, wherein 1 <= i <= M, and.  Shen discloses wherein an i-th element of the vector indicates the used slot format in the i-th slot by a number indicating an entry in the list of the supported slot format information, wherein 1 <= i <= M, (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107), and . It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019). 
Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Shen, and further in view of Xu et al. (US 2020/0112420, hereinafter “Xu”).
For claim 4, the combination of Kim and Shen does not explicitly disclose The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: prepare cross link interference sensitivity information, which indicates how sensitive the different slots are to cross link interference.  Xu discloses The apparatus according to claim 1, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
prepare cross link interference sensitivity information (For channel sensing scheme 510, some blank resource of the frame structure should be specified to perform sensing operation before data transmission. An energy detection threshold for identifying the CLI may need to be defined. The design of CLI measurement or sensing signals to identify the cross-link interference may be specified. In addition, some sensing based statistical (long-term) CLI measurements and instantaneous (short-term) CLI measurement methods may be considered and some channel sensing parameters may be introduced; see Xu par. 0047), which indicates how sensitive the different slots are to cross link interference (A measurement resource may refer to one or more time slots in time domain, one or more sub-frames, one or more frames, one or more symbols, or one or more other time units. If the measurement TRP measures CLI according to CL-RSRP on a measurement resource, the measurement TRP can measure on each sub-frame, each time slot, or each symbol on the measurement resource. Alternatively, the measurement TRP may measure on each sub-frame, each slot, or each symbol that contains the measurement signal on the measurement resource; see Xu par. 0068, 0118-0123), in form of a cross link interference sensitivity vector (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131), the cross link interference sensitivity vector having a length M, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M , and (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107), and . 
signal the cross link interference sensitivity vector to the network control device (The neighbor TRP may inform the measurement TRP about a transmission configuration or a measurement configuration. The transmission configuration may specify resources for transmitting the measurement signal. The measurement configuration may indicate resources for measuring the measurement signal; see Xu par. 0084-0087).  
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Kim's invention to measure and control cross-link interference between two devices in a wireless communication network (see Xu par. 0002).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019).  
For claim 8, the combination of Kim and Shen does not explicitly disclose An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: prepare cross link interference sensitivity information, which indicates how sensitive the different slots are to cross link interference, in form of a cross link interference sensitivity vector having a length M being the number of slots, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M, and 
signal the cross link interference sensitivity vector to a network control device. Xu discloses An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
prepare cross link interference sensitivity information (For channel sensing scheme 510, some blank resource of the frame structure should be specified to perform sensing operation before data transmission. An energy detection threshold for identifying the CLI may need to be defined. The design of CLI measurement or sensing signals to identify the cross-link interference may be specified. In addition, some sensing based statistical (long-term) CLI measurements and instantaneous (short-term) CLI measurement methods may be considered and some channel sensing parameters may be introduced; see Xu par. 0047), which indicates how sensitive the different slots are to cross link interference (A measurement resource may refer to one or more time slots in time domain, one or more sub-frames, one or more frames, one or more symbols, or one or more other time units. If the measurement TRP measures CLI according to CL-RSRP on a measurement resource, the measurement TRP can measure on each sub-frame, each time slot, or each symbol on the measurement resource. Alternatively, the measurement TRP may measure on each sub-frame, each slot, or each symbol that contains the measurement signal on the measurement resource; see Xu par. 0068, 0118-0123), in form of a cross link interference sensitivity vector (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131), the cross link interference sensitivity vector having a length M, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M , and (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107), and . 
signal the cross link interference sensitivity vector to the network control device (The neighbor TRP may inform the measurement TRP about a transmission configuration or a measurement configuration. The transmission configuration may specify resources for transmitting the measurement signal. The measurement configuration may indicate resources for measuring the measurement signal; see Xu par. 0084-0087).  
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Kim's invention to measure and control cross-link interference between two devices in a wireless communication network (see Xu par. 0002).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019). 
For claim 15, the combination of Kim and Shen does not explicitly disclose The apparatus according to claim 12, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: receive cross link interference sensitivity information, which indicates how sensitive the different slots are to cross link interference, in form of a cross link interference sensitivity vector from the network control device, the cross link interference sensitivity vector having a length M, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M, and apply a slot format based on the received cross link interference sensitivity information. Xu discloses The apparatus according to claim 12, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
receive cross link interference sensitivity information (For channel sensing scheme 510, some blank resource of the frame structure should be specified to perform sensing operation before data transmission. An energy detection threshold for identifying the CLI may need to be defined. The design of CLI measurement or sensing signals to identify the cross-link interference may be specified. In addition, some sensing based statistical (long-term) CLI measurements and instantaneous (short-term) CLI measurement methods may be considered and some channel sensing parameters may be introduced; see Xu par. 0047), which indicates how sensitive the different slots are to cross link interference (A measurement resource may refer to one or more time slots in time domain, one or more sub-frames, one or more frames, one or more symbols, or one or more other time units. If the measurement TRP measures CLI according to CL-RSRP on a measurement resource, the measurement TRP can measure on each sub-frame, each time slot, or each symbol on the measurement resource. Alternatively, the measurement TRP may measure on each sub-frame, each slot, or each symbol that contains the measurement signal on the measurement resource; see Xu par. 0068, 0118-0123), in form of a cross link interference sensitivity vector from the network control device (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131), the cross link interference sensitivity vector having a length M, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M, and (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107). 
apply a slot format based on the received cross link interference sensitivity information (The neighbor TRP may inform the measurement TRP about a transmission configuration or a measurement configuration. The transmission configuration may specify resources for transmitting the measurement signal. The measurement configuration may indicate resources for measuring the measurement signal; see Xu par. 0084-0087).  
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Kim's invention to measure and control cross-link interference between two devices in a wireless communication network (see Xu par. 0002).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019).
For claim 19, the combination of Kim and Shen does not explicitly disclose An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: receive cross link interference sensitivity information, which indicates how sensitive the different slots are to cross link interference, in form of a cross link interference sensitivity vector from a network control device, the cross link interference sensitivity vector having a length M being the number of slots, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M, and apply a slot format based on the received cross link interference sensitivity information. Xu discloses An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: 
receive cross link interference sensitivity information (For channel sensing scheme 510, some blank resource of the frame structure should be specified to perform sensing operation before data transmission. An energy detection threshold for identifying the CLI may need to be defined. The design of CLI measurement or sensing signals to identify the cross-link interference may be specified. In addition, some sensing based statistical (long-term) CLI measurements and instantaneous (short-term) CLI measurement methods may be considered and some channel sensing parameters may be introduced; see Xu par. 0047), which indicates how sensitive the different slots are to cross link interference (A measurement resource may refer to one or more time slots in time domain, one or more sub-frames, one or more frames, one or more symbols, or one or more other time units. If the measurement TRP measures CLI according to CL-RSRP on a measurement resource, the measurement TRP can measure on each sub-frame, each time slot, or each symbol on the measurement resource. Alternatively, the measurement TRP may measure on each sub-frame, each slot, or each symbol that contains the measurement signal on the measurement resource; see Xu par. 0068, 0118-0123), in form of a cross link interference sensitivity vector from the network control device (As shown in FIG. 5B, a special subframe is composed of three parts: DwPTS, GP and UpPTS. DwPTS is considered as a normal downlink subframe carrying RS, control information and data. … While DwPTS, GP and UpPTS have lengths (in time) that add to a subframe length, the combination of the lengths is configurable among 9 formats. In other words, there are nine possible states for the vector (length DwPTS, length GP, length UpPTS). FIG. 5C is a table illustrating the nine special subframe formats, where a unit corresponds to an OFDM symbol with 15 kHz subcarrier spacing; see Kim par. 0127-0131), the cross link interference sensitivity vector having a length M, wherein a k-th element of the cross link interference sensitivity vector indicates a cross link interference sensitivity in the k-th slot, wherein 1 <= k <= M, and (the SFI includes a slot format index. Optionally, the slot format index may be one or multiple. When it is one, the slot formats of all the slots on the at least one carrier are the slot format represented by the one slot format index; see Shen par. 0084; the network device may configure SFI to indicate the slot formats of N carriers, where 1 <=N<=8; see Shen par. 0087; a start time of the ith slot indicated by the SFI on the second carrier is the same as a start time of the [(i-1)*N+1]th slot indicated by the SFI on the first carrier, an end time of the ith slot indicated by the SFI on the second carrier is the same as an end time of the (i*N)th slot indicated by the SFI on the first carrier, and the slot formats of the [(i-1)*N+1]th slot to the (i*N)th slot indicated by the SFI on the first carrier are the same, where i is a positive integer, and strictly speaking, i is not greater than the number of slots indicated by the SFI on the second carrier; see Shen par. 0106-0107).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Xu's arrangement in Kim's invention to measure and control cross-link interference between two devices in a wireless communication network (see Xu par. 0002).
It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Shen's invention to implement the indication of the slot formats of the multiple carriers; and when the at least one carrier includes only the first carrier, it can be used to indicate the slot format of the first carrier independent of the carrier interval of the first carrier (see Shen par. 0019).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415